Citation Nr: 0530023	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than October 7, 
2002, for the award of a 20 percent evaluation for recurrent 
dislocation of the left shoulder, post-operative.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for chronic dislocations 
of the right shoulder.

3.  Entitlement to service connection for membranous 
glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
June 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2002, December 2003, and April 
2004 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

(Consideration of the appellant's claim of entitlement to 
service connection for membranous glomerulonephritis is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran was service-connected for recurrent 
dislocation of the left shoulder, rated as 20 percent 
disabling, in a rating decision dated in October 1985.

2.  The 20 percent rating for the veteran's recurrent 
dislocation of the left shoulder was reduced to 10 percent by 
a rating decision dated in October 1990; the rating decision 
was not appealed.

3.  The veteran requested an increased rating for his 
service-connected dislocation of the left shoulder on October 
7, 2002; entitlement to a higher rating was shown thereafter.

4.  The veteran's dislocation of the left shoulder was 
reevaluated by the RO as 20 percent disabling, effective from 
October 7, 2002.

5.  A claim of service connection for chronic dislocation of 
the right shoulder was denied by a Board decision dated in 
March 1987.

6.  Evidence received since the March 1987 Board decision is 
new, but does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  An earlier effective date for the award of a 20 percent 
evaluation for recurrent dislocation of the left shoulder is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).

2.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for chronic 
dislocation of the right shoulder.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303; 20.302, 
20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record shows that the veteran was service connected for 
recurrent dislocation of the left shoulder, rated as 20 
percent disabling, in a rating decision dated in October 
1985.  The rating was subsequently reduced to 10 percent in a 
rating decision dated in October 1990.  The veteran never 
appealed that decision.  The veteran requested an increased 
rating for his service-connected recurrent dislocation of the 
left shoulder on October 7, 2002.  The RO increased the 
evaluation of the dislocation of the left shoulder to 20 
percent disabling in a rating decision dated in April 2004, 
effective from October 7, 2002.  The veteran appealed the 
effective date in May 2004.  The veteran contends that the 20 
percent evaluation should have been effective as of October 
1990; in other words, the veteran contends that the 
evaluation of his service-connected dislocation of the left 
shoulder should never have been reduced from 20 to 10 
percent.

An entry in the veteran's service medical records (SMRs), 
dated in August 1981, revealed that the veteran told an Army 
examiner that he had been able to dislocate both shoulders 
prior to service, and, in fact, demonstrated to the examiner 
his ability to dislocate both shoulders.  The veteran's claim 
of service connection for chronic dislocation of the right 
shoulder was denied in a rating decision dated in October 
1985.  The RO found that the veteran's right shoulder 
dislocation was a preexisting condition.  The veteran 
appealed to the Board, which also denied service connection 
in a decision dated in March 1987.  The veteran did not 
appeal the Board's decision.  Evidence of record at the time 
of the 1987 Board decision consisted of the veteran's SMRs, 
the September 1985 report of a VA physical examination of the 
veteran's shoulders, and the veteran's statements contending 
that his right shoulder condition was related to military 
service.  

The evidence added to the record since the Board's 1987 
denial of service connection for chronic dislocation of the 
right shoulder consists of treatment records from the 
Missouri Department of Corrections for the period from 
September 2001 through September 2002; the report of a VA 
examination given in October 2002; and treatment records from 
the VA Medical Center (VAMC) in St. Louis, Missouri dated 
from April 2003 to September 2003. 

The treatment records from the Missouri Department of 
Corrections contain complaints of ongoing shoulder pain, and 
notations of subsequent work restrictions relating to the 
veteran's shoulder disabilities.  They contain no opinion 
regarding the etiology of the veteran's right shoulder 
disability.  The treatment records from VAMC St. Louis deal 
primarily with the veteran's membranous glomerulonephritis, 
and provide no evidence or opinion regarding the etiology of 
the veteran's right shoulder disability.  The report of the 
October 2002 VA examination of the veteran's shoulders 
diagnosed voluntary dislocation of the right shoulder by 
history and by C-file review.  

While the records discussed in the preceding paragraph were 
considered new, the RO found that they were not material, and 
accordingly denied the veteran's application to reopen the 
claim of service connection for chronic dislocation of the 
right shoulder.  

II.  Analysis

A.  Earlier effective date

VA is bound by the law and regulations that control the 
effective date of an award.  The effective date of an award 
of increased compensation is the date of receipt of the 
claim, or the date that entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1); Lapier 
v. Brown, 5 Vet. App. 215 (1993). 

Here, the record shows that the veteran was awarded an 
increased evaluation for recurrent dislocation of the left 
shoulder, evaluated as 20 percent disabling effective October 
7, 2002, the date of receipt of a claim for an increased 
rating.  As a matter of law, the effective date can be no 
earlier than the date of receipt of the claim or date 
entitlement is shown.  Put another way, the law simply does 
not allow an effective date for the veteran's claim any 
earlier than the date the claim was received or the date 
entitlement is shown by the evidence.  

The veteran contends that the 20 percent evaluation should 
have been effective as of October 1990; in other words, the 
veteran contends that the evaluation of his service-connected 
dislocation of the left shoulder should never have been 
reduced from 20 to 10 percent.  This argument is unavailing 
and irrelevant in light of the governing law and the facts in 
evidence.  The Board notes that the veteran's earlier 
reduction from 20 percent to 10 percent disabling was not 
appealed, and thus is a final decision.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Final decisions may only be challenged 
on the basis of clear and unmistakable error (CUE), or by 
submission of new and material evidence.  38 U.S.C.A. § 5108, 
5109A (2002); 38 C.F.R. §§ 3.105(a), 3.156 (2005).  Here, on 
this issue, the veteran does not contend that there was CUE 
in the October 1990 decision reducing his evaluation to 10 
percent, and the presentation of a new claim showing 
worsening allows for restoration of the 20 percent rating, 
but no sooner than the date of the new claim or the date 
entitlement is shown, whichever is later.  38 U.S.C.A. 
§ 5110.

There are instances where the date of VA treatment or the 
date of receipt of private medical evidence relevant to the 
disability for which a higher rating is sought may be 
considered as the date of claim.  38 C.F.R. § 3.157.  
However, in this case, no VA treatment was shown prior to 
October 1990 that could be construed as a claim for increase.  
Additionally, no non-VA treatment records were received that 
could be construed as showing entitlement to a higher (20 
percent) rating.  In March 1997, the veteran submitted what 
might be construed as an informal claim for a higher rating, 
and he attached a December 1996 statement from the medical 
unit at a correctional facility where the veteran was 
incarcerated; however, the statement was limited to a 
statement showing that the veteran had certain restrictions, 
including not being able to perform work above the shoulder 
level.  This does not show entitlement to the higher (20 
percent) rating, which requires limitation of motion to 
midway between the side and shoulder level (38 C.F.R. 
§ 4.71a, Diagnostic Code 5201), or dislocations of the 
clavicle or scapula (38 C.F.R. § 4.71a, Diagnostic Code 
5203).  In other words, entitlement was not shown until 
thereafter, even not until sometime after the October 7, 
2002, claim.  An earlier effective date may therefore not be 
granted.  38 U.S.C.A. § 5110.  


B.  Right shoulder

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record shows that the veteran was denied service 
connection for chronic dislocation of the right shoulder in a 
rating decision dated in December 1985, and in a Board 
decision dated in March 1987.  The Board's March 1987 denial 
of service connection for chronic dislocation of the right 
shoulder is a final decision.  38 C.F.R. § 20.1100.  Thus, in 
order to reopen this claim, the Board must find that new and 
material evidence has been received since the March 1987 
decision.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As noted, the evidence added to the record since Boards 1987 
denial of service connection consists of treatment records 
from the Missouri Department of Corrections for the period 
from September 2001 through September 2002; the report of a 
VA examination given in October 2002; and treatment records 
from the VA Medical Center (VAMC) in St. Louis, Missouri 
dated from April 2003 to September 2003.  This evidence is 
thus new evidence because it was not previously submitted to 
agency decision-makers.

However, none of the new evidence is material because it does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the veteran's claim of service connection for 
chronic dislocation of the right shoulder.  Neither the 
treatment records from the Missouri Department of 
Corrections, including a December 1996 communication with the 
correctional facility, the St. Louis VAMC, nor the report of 
the October 2002 VA examination of the veteran's shoulders 
relates in any way to the question of whether the veteran's 
right shoulder disability is related to his military service.  
The treatment records from the Missouri Department of 
Corrections contains only records of complaints of ongoing 
shoulder pain and related work restrictions.  They contain no 
opinion regarding the etiology or onset of the veteran's 
right shoulder disability.  The treatment records from VAMC 
St. Louis deal primarily with the veteran's membranous 
glomerulonephritis, and offer no opinion regarding the 
etiology or onset of the veteran's right shoulder disability.  
The October 2002 VA examiner diagnosed voluntary dislocation 
of the right shoulder by history and by C-file review, and 
gave no opinion as to whether the veteran's right shoulder 
disability is related to his service.

The only evidence of record supportive of the veteran's claim 
that right shoulder disability is related to his military 
service consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2005).  However, medical 
diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms he 
experiences, he is not competent to provide medical diagnosis 
to establish the source and nature of those symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  Therefore, his statements may not be 
considered material evidence.

Thus, the Board finds that new and material evidence has not 
been received to reopen a claim of service connection, and 
the claim is therefore not reopened.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108.  This is required before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  Notwithstanding the 
foregoing, the Board notes that the veteran was, in fact, 
apprised of VA's duties to both notify and assist regarding 
both his left and right shoulder claims in correspondence 
dated in October 2002. 

Specifically regarding VA's duty to notify, the October 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to an increased evaluation 
for his left shoulder disability, and the requirement that 
new and material evidence be received in order to reopen his 
claim of service connection for a right shoulder disability.  
When the veteran appealed the effective date of the 20 
percent award regarding his left shoulder, the RO issued a 
Statement of the Case (SOC) which provided the veteran with a 
copy of the regulation circumscribing the award of an 
effective date, discussed above.  The October 2002 
notification also apprised the veteran of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also specifically requested that 
the veteran identify any evidence or information pertaining 
to his claim so that the RO could try to obtain it for him.  
The RO also provided a SOC for each of the issues on appeal 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  (With respect 
to the effective date issue, it should also be pointed out 
that, because VCAA notice was provided with respect to the 
underlying increased rating claim, further notice with 
respect to the "downstream" effective date issue was not 
required.  VAOPGCPREC 08-2003.)

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and prison medical records, and secured 
examinations during the pendency of his claims in order to 
assist him in pursuing his claims.  VA has no duty to inform 
or assist that was unmet.


ORDER

Entitlement to an effective date earlier than October 7, 
2002, for the award of a 20 percent evaluation for recurrent 
dislocation of the left shoulder, post-operative, is denied.

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for chronic 
dislocation of the right shoulder, the appeal of this issue 
is denied.


REMAND

The veteran contends that his currently diagnosed membranous 
glomerulonephritis was caused by his having taken ibuprofen 
for more than 10 years to relieve the pain of his service-
connected left shoulder disability.  This theory was 
suggested by a private physician, Dr. F.C., in a letter dated 
in February 2004, which stated that the veteran's "kidney 
biopsy showed glomerusclerosis [sic] which may be related to 
long term use of ibuprofen."  An August 2003 VA examiner 
diagnosed the veteran with membranous glomerulonephritis, but 
concluded that this was an immune disorder, and was not 
related to his treatment with Motrin (ibuprofen) for his 
service-connected shoulder pain.

At the veteran's February 2005 hearing, he testified that he 
had been referred by the St. Louis VAMC to the Washington 
University Medical Center for diagnosis and treatment, which 
was to begin in March 2005.  The Board will remand for the RO 
to obtain any related treatment records from the Washington 
University Medical Center in order to have a more complete 
record on which to adjudicate the veteran's appeal.

As noted above, the VCAA has changed the standard for 
processing veterans' claims.  Review of the record discloses 
that the veteran has not been requested to provide any 
evidence in his possession that pertains to the claim of 
service connection for membranous glomerulonephritis.  
38 C.F.R. § 3.159 (b)(1).  The Board will therefore also 
remand in order to ensure that the veteran receives the due 
process to which he is entitled in connection with this 
issue.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the appellant's claim 
of service connection for membranous 
glomerulonephritis; (2) that VA will 
seek to provide; (3) that the 
claimant is expected to provide; and 
(4) the RO must ask the claimant to 
provide any evidence in his 
possession that pertains to the 
claim.  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).  

2.   The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records, which are not already of 
record, and which are pertinent to 
this claim.  Specifically, the 
veteran should be asked for 
information regarding the treatment 
at the Washington University Medical 
Center which was to begin in March 
2005.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file these 
and any other medical records 
identified by the veteran which have 
not been secured previously.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals.


 Department of Veterans Affairs


